Citation Nr: 1604995	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty for training from March to August 2001, and on active duty from March to June 2003 and from March 2008 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2015, the Board denied initial compensable ratings for service-connected right ankle sprain residuals and right elbow dislocation.  The issue remaining on appeal was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to the June 2015 remand, an August 2015 VA psychiatric examination was afforded the Veteran.  The August 2015 examiner determined that a psychiatric disorder was not present.  A May 2013 psychiatric examination by a different VA psychologist came to the same conclusion.

As pointed out in the previous remand, VA and private medical records obtained during the course of this claim reflect treatment for an adjustment disorder with depressed mood and depression.  See VA mental health clinic (MHC) and private counseling records from 2009 to 2013.  Their reports conflict with the 2013 and 2015 assessments that the Veteran has not ever had a psychiatric disorder.  The clinical records reflecting psychiatric diagnoses are not reconciled by the 2013 and 2015 examiners.  

As was pointed out during the previous remand, having a disability is satisfied when a claimant has a disability at the time a claim for disability compensation is filed or during the pendency of that claim; thus a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Consequently, an addendum opinion is needed.  It must reflect a detailed review of the mental health treatment records and include a medical opinion on whether such previously reported psychiatric diagnoses are etiologically related to active service. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any mental health treatment received since April 2014 and provide a release to obtain private medical records.  Take appropriate action based upon the Veteran's response.

2.  Then after associating any newly generated medical records with the electronic claims folder, contact the August 2015 VA examiner for an addendum medical opinion.  If she is unavailable, contact a suitably qualified clinician.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  VA and private medical records reflecting treatment for an adjustment disorder with depressed mood and depression should be specifically reviewed and commented upon.  See VA mental health clinic (MHC) and private counseling records from 2009 to 2013.  

The examiner is advised that the requirement of a current disability for a service connection claim is satisfied when a Veteran has a disability at the time of filing the claim or during the pendency of that claim, even if the disability later resolves.  Therefore, even if the disorder has resolved, a nexus opinion must be provided. 

For any psychiatric disability present during the course of this claim (since April 2009), the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  If the examiner finds that psychiatric disability was not present during the course of the claim, this should be discussed in conjunction with the diagnoses of psychiatric disability that are in the record.  The examination report should include the complete rationale for all opinions expressed with discussion of the prior VA MHC clinical records and private counseling records.  

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. 
In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

(If the examiner indicates that a clinical evaluation is necessary, this should be scheduled).

3.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


